           Case 1:16-cr-00521-JSR Document 83 Filed 11/13/18 Page 1 of 4



UNITED STATES DISTRICT COURT
                                                               USDC SI
                                                               DOCUf,i:INT
                                                                          :,y                   l
SOUTHERN DISTRICT OF NEW YORK                                  ELECT ;;.ONICALLY FILED
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _x
                                                               DOC#:                   \   l
UNITED STATES OF AMERICA,
                                                             l                    =,=,,:1J:1=,t= ,l
                                                               DA T1: -~--;-::-D==.
                                                                                                .•J


       -against-                                                    S4 16 CR 521 (CM)

ANDY GYAMFI,

                      Defendant.

- - - - - - - - - - - - - - - - - - -X

      DECISION AND ORDER DENYING DEFENDANT'S MOTION TO SUPPRESS
                  PHONE COMPANY LOCATION EVIDENCE

McMahon, C.J.:

       Andy Gyamfi is charged with having conspired with others to rob a marijuana-selling

operation and shooting Carlos Vargas (a member of the marijuana operation) during the

attempted robbery. He has filed a pretrial motion asking the Court to suppress phone company

records obtained by the Government showing the location of his cellphone at certain times

relevant to the charged crimes. (See Defendant's Motion to Suppress Docket #79).

       The Government obtained the challenged cell-site evidence from Gyamfi's cellphone

service provider in the summer of 2016, pursuant to three orders issued by United States

Magistrate Judges under the Stored Communications Act ("SCA"), 18 U.S.C. 2703(d). (See

Defendant's Motion Docket #79 at 2 and Exhibits A, B, C). However, after obtaining the cell-site

evidence, the Supreme Court announced in Carpenter v. United States, that an order issued under

Section 2703(d) of the SCA was "not a permissible mechanism for accessing historical cell-site

records." See Carpenter v. United States, 138 S. Ct. 2206, 2221(2018). The Court

acknowledged that it had "previously held that 'a person has no legitimate expectation of privacy




                                                1
                                               Copie@lfaxcc forn,kJ to counsel onJ.lJ                 13/j!_
           Case 1:16-cr-00521-JSR Document 83 Filed 11/13/18 Page 2 of 4



in information he voluntarily turns over to third parties,"' Carpenter, 138 S. Ct. at 2216 (quoting

Smith v. Maryland, 442 U.S. 735, 743-44 (1979)), and that cell-site records "implicate [that]

third-party principle" because "the individual continuously reveals his location to his wireless

carrier," id. at 2216. However, it concluded that cell phone location records were a "novel"

category because they contained "detailed, encyclopedic, and effortlessly compiled" information

regarding an individual's physical movements. Id. at 2216-17. The Court held that the

acquisition of historical cell-site records was a Fourth Amendment search, and that obtaining

such records would generally require a warrant. Id. at 2221.

       The Government argues that-notwithstanding Carpenter-suppression is not warranted

because the exclusionary rule should not be employed in situations where law enforcement

agents act in good faith reliance on a judge's order issued in accordance with existing precedent.

The Government is correct.

       The exclusionary rule applies "only where it results in appreciable deterrence" of future

Fourth Amendment violations. Herring v. United States, 555 U.S. 135, 140 (2009). The rule

should be used only where law enforcement '"exhibit[s] deliberate, reckless, or grossly negligent

disregard for Fourth Amendment rights."' United States v. Raymonda, 780 F.3d 105, 117-18 (2d

Cir. 2015) (quoting United States v. Stokes, 733 F.3d 438,443 (2d Cir. 2013)).

       "Evidence obtained during a search conducted in reasonable reliance on binding

precedent is not subject to the exclusionary rule." Davis v. United States, 564 U.S. 229, 241

(2011). An officer who conducts a search in reliance on precedent '"acts as a reasonable officer

would and should act' under the circumstances," and that the effect of excluding evidence

obtained from such a search "can only be to discourage the officer from 'doing his duty."' Id.

(quoting United States v. Leon, 468 U.S. 897, 920 (1984)).




                                                 2
         Case 1:16-cr-00521-JSR Document 83 Filed 11/13/18 Page 3 of 4



      Here, the law enforcement agents who collected Gyamfi's cell-site data did so in

accordance with a statute, § 2703(d), that told them how to go about collecting such data. That

process required the agents to obtain orders from judges, which they did. The judges who

issued those orders, in turn, did so in accordance with the decisions of every circuit court to

consider the question. See United States v. Graham, 824 F.3d 421, 424-26 (4th Cir. 2016) (en

bane); United States v. Carpenter, 819 F.3d 880, 887 (6th Cir. 2016), rev'd, 132 S. Ct. 2206

(2018); United States v. Davis, 785 F.3d 498, 511-13 (11th Cir. 2015) (en bane), cert. denied,

136 S. Ct. 479 (2015); In re Application of US.for Historical Cell Site Data, 724 F.3d 600, 614-

15 (5th Cir. 2013); United States v. Guerrero, 768 F.3d 351, 358-59 (5th Cir. 2014). Excluding

the cell-site evidence in this case would in no way deter Fourth Amendment violations. See,

e.g., Davis, 564 U.S. at 241.

      Circuit and district courts presented with this very issue have likewise concluded that the

good-faith exception to the exclusionary rule applies to cell-site data obtained under a§ 2703(d)

order issued before Carpenter was decided. See United States v. Chavez, 894 F.3d 593, 608

(4th Cir. 2018) (''Without question, then, the good-faith exception to the exclusionary rule

applies" to cell-site data obtained under a§ 2703(d) order issued before Carpenter was

decided); United States v. Joyner, 899 F.3d 1199, 1205 (11th Cir. 2018) (same); see also United

States v. Felder, 14 Cr. 604 (VB), Dkt. 141, at 2 (S.D.N.Y. August 15, 2018) (denying motion

to suppress cell-site evidence under Carpenter because "the agents' reliance on Section 2703(d)

and the magistrate judge's order issued pursuant thereto was objectively reasonable, and the

good faith exception to the exclusionary rule applies."); United States v. Blake, 2018 WL

3974716, at *2 (D. Conn. Aug. 20, 2018) (noting that every court to consider the question "has




                                                3
           Case 1:16-cr-00521-JSR Document 83 Filed 11/13/18 Page 4 of 4



 declined to suppress evidence arising out of a pre-Carpenter, routine acquisition of cell site

 location information pursuant to the Stored Communications Act.").

       Defendant's motion to suppress is denied.

November 13, 2018




                                              Chief District Court Judge




BY HAND & ECF TO ALL COUNSEL




                                                  4
